Citation Nr: 1511467	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for depression as secondary to MS.

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to total evaluation based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1988, and from December 1990 to September 1991. 

Subsequent to the issuance of the March 2013 statement of the case, the Veteran submitted additional statements and evidence, for which a waiver of initial RO consideration was provided during the July 2014 hearing.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's MS first manifested within seven years of separation from service.  

2.  Depression is related to the now service-connected MS disability.

3.  The Veteran was exposed to loud noises during service.

4.  Hearing loss for VA compensation purposes is not shown.

5.  Tinnitus was not chronic in-service, not continuous service, and not shown to a compensable degree within one year of service separation; tinnitus is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  MS was incurred in service.  38 U.S.C.A. §§ 1110,  5103A, 5107, 5121, 5121A (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Depression is secondary to the now service-connected MS.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Bilateral hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, 5121, 5121A (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic disease of the nervous system) are considered "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for MS

The Board notes that service connection for MS may also be granted as a matter of presumption when manifested to a compensable degree within seven years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum rating for MS under the applicable diagnostic code is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  Accordingly, if the Veteran manifested MS within seven years of separation from service, in this case by September 1998, then service connection is warranted as a matter of presumption.

The Veteran maintains that symptoms of MS first manifested in the mid-1990s, prior to September 1998, and therefore he is entitled to service connection for MS as a matter of presumption. 

The facts in this case are not in dispute.  It is undisputed that the objective medical evidence does not support a diagnosis of MS prior to 2008 at the earliest, which is approximately 17 years after the Veteran's separation from service.  Nonetheless, he has credibly reported, both in lay statements, and during his Board hearing testimony, that he experienced symptoms of fatigue, tremors, headaches, vision problems, and imbalance in the mid-1990s.  His mother also testified that she witnessed his tremors and remembers his reports of having severe headaches and feeling tired.  The Board finds these lay statements credible and consistent with the evidence of record.

The evidence weighing against the Veteran's claim includes an October 2008 letter from Dr. R.M.E.  In the letter, it is noted that the Veteran presented a year prior (2007) with "new" onset tremor and mild voice changes and, in April, developed rather rapid ataxia.  The Board finds that this evidence tends to show that the Veteran's MS symptoms manifested after seven years from service separation.

Weighing in favor of the Veteran's claim is an August 2014 letter from Dr. E.W, his VA treating neurologist who indicated that he specialized in treatment of patients with MS.  Dr. E.W. stated that the Veteran had been diagnosed with MS in 2008 and was currently under his care.  It was noted that the Veteran's history had been reviewed, including his reported symptoms of fatigue, tremor, heat intolerance, cognitive complaints, headaches, and vision issues between 1991 and 1998.  

Dr. E.W. opined that "these symptom are at least as likely as not to be consistent with early manifestations of multiple sclerosis."  He also stated that these symptoms would have been at least as likely as not 10 percent disabling.  In support of this opinion, Dr. E.W. noted that the Veteran had no other known risk factors or family history that may have precipitated his current condition.  Due to the progression of disease, the Veteran was noted to be permanently disabled and unable to be gainfully employed.  

The Board notes that the Veteran was not afforded a VA examination to assist in determining whether his currently diagnosed MS was manifested to a compensable degree within seven years of separation from service.  The remaining evidence of record does not contradict the opinion by the Veteran's treating neurologist, 
Dr. E.W.

For these reasons, the Board finds that the evidence, at the very least, is in equipoise.  Although the objective evidence demonstrates that the Veteran's MS was diagnosed many years after service separation, he and his family's credible statements and the opinion from his treating neurologist indicate that he was experiencing symptoms of MS between 1991 and 1998, within the presumptive period.  In light of the totality of the medical and lay evidence, the Board finds the Veteran is entitled to the benefit of the doubt.  As such, service connection for MS is warranted on a presumptive basis.  

Service Connection for Depression

The Veteran maintains that he suffers from depression as a result of his MS disability.  As discussed above, the Board has granted service connection for MS.

The evidence of record includes an August 2014 letter from M.B., a medical social worker and psychotherapist.  In the letter, M.B. stated that the Veteran had been receiving psychotherapy services from November 2013 to May 2014.  The primary diagnosis was mixed anxiety and depressed mood and a secondary diagnosis of posttraumatic stress disorder.  M.B. noted that throughout the time she provided serviced, the Veteran presented with "pronounced depression."  

The Veteran was noted to have described his decline in mood as directly related to his affliction with MS.  It was further noted that, during most of the counseling sessions, the Veteran presented with depression, anger, frustrations at loss of his earning potential at such a young age, difficulty obtaining partners for normal sexual gratification, and dependence on others for assistance, including his mother.  It was noted that these issues "wore terribly on him."  The Veteran was quoted as saying, "My life is this room; all I can do is get from here to the chair (wheelchair) to my computer to the bathroom . . ."  

Having experienced patients with MS in both roles as medical social worker and psychotherapist, M.B. stated that the Veteran's depression seemed to be "normative" for someone with advancing MS.  According to M.B., the Veteran's self-image as not even a middle-aged male cut short of his accustomed lifestyle prior to exacerbations of MS "fueled his depression and underlying anxiety; creating inappropriate behaviors such as frequent verbal abuse towards relatives, extreme inability to plan out steps towards stated goals, extreme lethargy alternating with hyperactive agitation in absence of marijuana to self-medicate both tremor and achieve calmer mood."  In sum, the Veteran was noted to suffer from "significant negative, depressed mood," which M.B. directly attributed to continued weakening of his intellectual and physical function secondary to MS.  

The Board finds the opinion by M.B. to be highly probative as to whether the Veteran's depression is related to his service-connected MS.  M.B. treated him for several months, had previous experience with patients with MS, and provided a detailed opinion supported by a well-reasoned rationale.

As noted above, the Veteran was not afforded a VA examination.  The remaining evidence of record does not contradict the opinion by M.B.  As such, the preponderance of the evidence weighs in favor of a finding that the Veteran's depression is related to the now service-connected MS disability.  Accordingly, service connection for depression is warranted.   

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss, which he contends is related to service.  Upon review of all evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have right or left ear hearing loss to a disabling degree for VA compensation purposes.

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In a June 2011 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 5, 15, and 15, respectively.  Speech discrimination in the right ear was 98 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 10, 5, 15, and 20, respectively.  Speech discrimination in the left ear was 100 percent.

The remaining evidence of record, to include VA treatment records, does not contain audiometric testing.  The Veteran did not provide testimony regarding his hearing loss disorder during the July 2014 Board hearing.  

As bilateral auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for a current right or left ear hearing loss "disability" have not yet been met as required by 38 C.F.R. 
§ 3.385.

Because the evidence does not show that the Veteran's right or left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran maintains that he has experienced tinnitus symptoms since service.  Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence of record is against a finding that tinnitus was incurred in or is otherwise related to service.

Initially, the Board finds that the Veteran was exposed to acoustic trauma during service.  His DD Form 214 reflects that his military occupation specialty was as field artillery cannoneer for nine months.  Given that noise exposure is consistent with his duties, noise exposure is conceded.

Further, the Board finds that, based on the Veteran's assertions of ringing in his ears, he has a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court determined that tinnitus was the type of disorder associated with symptoms capable of lay observation).

Next, the Board finds that the Veteran's tinnitus was not incurred in and is not otherwise related to service.  Service treatment records are negative for complaints or a diagnosis of tinnitus.  After service, his first complaint of tinnitus is shown in his September 2010 claim for VA compensation benefits, approximately 18 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

Next, in a June 2011 VA audiological examination, the Veteran complained of intermittent tinnitus.  When asked about circumstances of his tinnitus, he had no recollection of the onset date.  An opinion regarding the etiology of tinnitus was not provided by the examiner.

The RO obtained a medical opinion in August 2012 to assist in determining the etiology of the Veteran's reported tinnitus.  The examiner stated that the June 2011 VA audiological examination showed hearing threshold levels to be within normal limits and word recognition was excellent, bilaterally.  There was no evidence in the claims file that he sustained hearing loss and/or any significant permanent change (poorer) hearing during service.  

Since there was no hearing loss that was sustained from noise exposure, and/or no detrimental change in hearing acuity during service, the examiner opined that tinnitus was less likely as not caused by or a result of noise exposure during service.  The Board finds the June 2011 VA examination report and the August 2012 VA medical opinion together to be probative regarding the etiology of the Veteran's tinnitus.  

Notably, the only other evidence of record discussing tinnitus is the Veteran's initial claim for service connection where he reported an onset date of 1989.  However, when asked by the June 2011 VA examiner as to the onset of his tinnitus, he was unable to provide a date.  Further, he did not provide testimony during the July 2014 Board hearing regarding tinnitus.  

In sum, the Board finds that the Veteran's single assertion regarding an onset date of 1989 for tinnitus is inconsistent and outweighed by other evidence of record, to include his statements during the June 2011 VA examination.  Although competent to do so, he did not report the existence of symptoms suggestive of tinnitus during service or in many years following service separation.  As such, the Board assigns less probative value to his statement regarding an onset date for tinnitus of 1989.  

For these reasons, the Board finds that the preponderance of the competent and credible evidence of record weighs against a finding that the Veteran had chronic symptoms of tinnitus in service, continuous symptoms of tinnitus since service separation, or that his tinnitus manifested within one year of service separation.  Tinnitus has also not been found to be etiologically related  to service, to include as due to exposure to acoustic trauma during service.  Accordingly, service connection for tinnitus is not warranted. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 22014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for MS and depression have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for MS and depression), no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claim for service connection for hearing loss and tinnitus, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006),

In a timely letter dated October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, Social Security Administration disability records, the July 2014 Board hearing transcript, and the Veteran's statements and statements from his family and friends, are associated with the claims file.  He was also afforded a VA audiological examination in connection with his service connection claims for bilateral hearing loss and tinnitus in June 2011.  An addendum opinion was obtained in August 2012 regarding his claim for tinnitus.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his attorney have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for multiple sclerosis is granted.

Service connection for depression as secondary to the service-connected MS disability is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 


REMAND

As discussed above, the Board has granted service connection for MS and depression.  The AOJ will assign ratings for these disabilities in the first instance.  Clearly, the AOJ has not had the opportunity to consider the TDIU claim in light of the Board's grant of service connection for MS and depression.  Therefore, the issue of TDIU is remanded in order for the AOJ to readjudicate the TDIU claim based upon consideration of all of his service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After undertaking any development it deems necessary, readjudicate the claim of entitlement to TDIU in light of all the service-connected disabilities, to include MS and depression.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


